        Case: 1:21-cv-00592 Document #: 1 Filed: 02/02/21 Page 1 of 3 PageID #:1


4114.mgp

                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS

NIKOLAY PETKOV                                        )
                                                      )
               Plaintiff,                             )
                                                      )
               v.                                     )       No.: 1:21-cv-592
                                                      )
HEYL TRUCK LINES, INC., and                           )
DENNIS CALDWELL,                                      )
                                                      )
               Defendants.                            )

                                     NOTICE OF REMOVAL

       Defendants HEYL TRUCK LINES, INC. (“Heyl Truck”) and DENNIS CALDWELL

(“Caldwell”), by their attorneys Studnicka & Poulakidas, LLC, pursuant to 28 USC §1332, §1441,

and §1446, hereby submit their Notice of Removal from the Circuit Court of Cook County, Illinois

to the United States District Court for the Northern District of Illinois, and in support thereof, state

as follows:

       1.      On December 2, 2020, plaintiff Nikolay Petkov (“Petkov”) commenced this action

by filing his Complaint at Law (Ex. 1 hereto) in the Circuit Court of Cook County, Illinois. In sum,

Petkov seeks to recover damages based upon his allegations of bodily injuries and property damage

arising from a motor vehicle accident negligently caused by Defendants on June 16, 2020 in

Georgia.

       2.      On December 28, 2020, plaintiff Petkov served process upon Caldwell in Florida.

Caldwell has expressly consented to removal. See Group Ex. 2 and Ex. 3 hereto. On January 14,

2021, plaintiff Petkov served process on Heyl Truck’s registered agent. See Group Ex. 2 and Ex. 4

hereto. Accordingly, this Notice of Removal is timely filed.

       3.      To preserve their state court venue-related defenses, on January 27, 2021,

Defendants filed their appearance and jury demand with the Clerk of the Circuit Court of Cook
        Case: 1:21-cv-00592 Document #: 1 Filed: 02/02/21 Page 2 of 3 PageID #:2


County, Illinois, along with their motion to dismiss pursuant to Illinois S.Ct. Rule 187. Copies of

these filings are attached hereto as Ex. 5 and Ex. 6, respectively. Defendants have not filed any

other responsive pleadings in the Circuit Court of Cook County, Illinois.

        4.      In Paragraph 1 of his Complaint (Ex. 1), plaintiff Petkov alleges his personal

residence in Cook County, Illinois, at all times relevant. Based on these allegations, Defendants

submit plaintiff Petkov is a citizen and resident of Illinois and is domiciled in Illinois for purposes

of diversity jurisdiction.

        5.      In Paragraph 2 of his Complaint (Ex. 1), Petkov alleges Defendant Caldwell has been

a Florida resident at all times relevant. In his Affidavit, Caldwell confirms he has resided at his

Florida home address continuously from the alleged occurrence date to the present, and he intends

to reside in Florida indefinitely. Ex. 3. For these reasons, Defendants submit Caldwell is a citizen

and resident of Florida and is domiciled in Florida for purposes of diversity jurisdiction.

        6.      At all times relevant, Defendant Heyl Truck has been an Iowa corporation with its

headquarters, principal place of business and registered agent located in Akron, Iowa.             The

executive team for Heyl Truck is located in Iowa, all significant corporate decisions are made in

Iowa, and all meetings of the corporation’s Board of Directions take place in Iowa.                The

corporation’s primary bank accounts are located in South Dakota. Heyl Truck has a registered

agent in Illinois but does not own real property in Illinois or maintain any business offices in

Illinois. See Affidavit of Adam Loutsch; Ex. 4 hereto. For these reasons, Heyl Truck submits that

it is a citizen of, and domiciled in, the State of Iowa for purposes of diversity jurisdiction.

        7.      Based on the foregoing, there is complete diversity among the parties, and this is an

action between citizens of different states.




                                                    2
        Case: 1:21-cv-00592 Document #: 1 Filed: 02/02/21 Page 3 of 3 PageID #:3


       8.      Petkov’s Complaint (Ex. 1) includes an open prayer for damages in excess of

$50,000 and is supported by his attorney’s Illinois S.Ct. Rule 222 Affidavit attesting the damages

sought in this action exceed $50,000. The Complaint alleges various elements of damages such as

Petkov’s severe and permanent injuries, medical expenses, pain and suffering, emotional distress,

disability, disfigurement, loss of a normal life, lost income, and property damage.

       9.      Prior to suit, Petkov’s attorney made a settlement demand greater than the $75,000

minimum for Federal diversity jurisdiction.       Consequently, based upon the allegations of the

Complaint and all damages information available to Defendants there is a reasonable probability

that the amount in controversy exceeds the sum or value of $75,000.00, exclusive of interest and

costs. See Affidavit of Attorney Mark G. Poulakidas (Ex. 7 hereto).

       10.     Diversity jurisdiction exists, and defendants request that this Honorable Court

remove the instant action from the Circuit Court of Cook County, Illinois to the United States

District Court for the Northern District of Illinois. Copies of this Notice of Removal have been

served upon plaintiff’s attorney and the Clerk of the Circuit Court of Cook County, Illinois.

       WHEREFORE, Defendants HEYL TRUCK LINES, INC. and DENNIS CALDWELL

respectfully request that this Honorable Court remove the instant action from the Circuit Court of

Cook County, Illinois to the United States District Court for the Northern District of Illinois, and

enter such other and further relief as this Court deems just.

                                       Respectfully submitted,

                                       /s/ Mark G. Poulakidas
                                       Mark G. Poulakidas (ARDC # 6230065)
                                       STUDNICKA & POULAKIDAS, LLC
                                       Attorney for Defendants
                                       2 N. Riverside Plaza, Suite 1220
                                       Chicago, IL 60606
                                       Tel: (312) 332-6644
                                       mpoulakidas@hskolaw.com
                                                   3
